J-A23042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PETITION FOR CHANGE OF NAME OF:            :     IN THE SUPERIOR COURT OF
A.M.S., A MINOR                            :          PENNSYLVANIA
                                           :
                                           :
APPEAL OF: A.C.D.                          :          No. 1632 WDA 2014

               Appeal from the Order Dated September 9, 2014
              In the Court of Common Pleas of Lawrence County
              Orphans’ Court at No(s): No. 10220 of 2014, C.A.


BEFORE: GANTMAN, P.J., LAZARUS, J., AND MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED OCTOBER 26, 2015

      Appellant, A.C.D. (“Father”), appeals from the order entered in the

Lawrence County Court of Common Pleas, denying his petition for change of

name of A.M.S., a minor. We affirm.

      In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.1 Therefore, we have no reason to

restate them.

      Father raises the following issue for our review:

         THE COURT ERRED IN CONCLUDING THAT FATHER HAD
         NOT MET HIS BURDEN OF PROVING THAT THE NAME
         CHANGE WAS IN THE BEST INTEREST OF [A.M.S.]

(Father’s Brief at 5).



1
  The court denied Father’s petition for change of name on September 9,
2014. Father timely filed a notice of appeal on October 7, 2014. On
October 16, 2014, the court ordered Father to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Father
timely complied on November 6, 2014.
J-A23042-15


     This Court has stated:

        The appellate standard of review involving a petition for
        change of name, regardless of the age of the petitioner, is
        whether or not there was an abuse of discretion. When
        considering a petition to change the name of a minor child,
        the best interest of the child should be the standard by
        which a trial court exercises its discretion. This Court has
        further held:

            [T]he party petitioning for the minor child’s change
            of name has the burden of coming forward with
            evidence that the name change requested would be
            in the child’s best interest, and that where a petition
            to change a child’s name is contested, the court
            must carefully evaluate all of the relevant factual
            circumstances to determine if the petitioning parent
            has established that the change is in the child's best
            interest.

In re E.M.L., 19 A.3d 1068, 1069 (Pa.Super. 2011) (internal citations

omitted).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable John W.

Hodge, we conclude Father’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed September 9, 2014, at 2-5) (finding: both

parties presented themselves as wonderful and capable parents who have

strong support systems and respectable families in community; based upon

positive attributes of Mother and Father, court cannot conclude Father met

his burden to prove name change is in A.M.S.’s best interest; A.M.S. is still

very young, and if he should choose to change or modify his name when he



                                     -2-
J-A23042-15


reaches maturity, court will entertain request at that time; there is

insufficient justification to warrant name change, given factors presented to

court, including A.M.S.’s health and happiness in both homes, his strong

bond with his Father, stepmother, and half-brother, despite having different

last names, and no indication that Father’s name is held in higher esteem in

community).        The record supports the trial court’s decision; therefore, we

have no reason to disturb it. Accordingly, we affirm on the basis of the trial

court’s opinion.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/26/2015




                                        -3-
                                                                                       Circulated
                                                                                       Circ ted 10/15/2015
                                                                                                  10/15/2015 01:29 PM




                 IN RE:                                                IN THE COURT OF COMMON PLEAS

                 PETITION FOR CHANGE OF NAME                     .     LAWRENCE COUNTY, PENNSYLVANIA

                 OF:      A;, tAr   So                           .     NO.    10220 OF 2014,       C.A(       >''




                                                                                                          V

                                                     APPEARANCES

                 For the Petitioner:                                 Heather M. Papp -Sicignano, Esq.
                                                                     SWEENEY LAW OFFICES
                                                                     8001 Rowan Road, Suite 212
                                                                     Cranberry Township, PA 16066

                 For the Respondent:                                 Philip L. Clark, Jr., Esq.
                                                                     Leymarie, Clark & Long, P.C.
                                                                     Suite 8, 2nd Floor
                                                                     1429 New Butler Road
                                                                     New Castle, PA 16101

                                                         OPINION

                 Hodge, J.                                                            September     9,   2014

                       Before the Court for disposition is a Petition for Name

                 Change related to the minor child,                         AIM, 6                        born

                             ,   2010.   The Petitioner,                   AD Co O.

                 (hereinafter,       "Father "), and the Respondent,                  1,7Pv.51

                 (hereinafter,       "Mother ") are the natural parents of the minor

                 child.    Father is requesting the minor child's name be changed

                 to include his surname,        D.                    Prior to addressing the

                 merits of Father's petition, the Court provides the following

                 summation of the procedural and historical facts associated with

                 this case.
   53RD
 JUDICIAL
 DISTRICT


WRENCE COUNTY                                 2014 SEP   1   0   A    b'
.ENNSY LVA NIA

                                                HELEN
                                                 PRO AND         C.E?w
                                                                                       Circulated
                                                                                       Circulated 10/15/2015
                                                                                                  10/15/2015 01:29 PM
                                                                                                                   PM




                          Mother and Father were dating at the time of                      Á,I164IS

                  conception.     They were not married and never lived together.

                  Two weeks before     A46.5.'5     birth, Mother and Father met to discuss

                  his name.     At this time, Mother told Father that she had decided

                  unilaterally that the minor child's middle name would be M.

                  and the last name would be             S.


                                X17         2010,   Mother gave birth to the minor child in

                 her home at approximately 5:15 a.m.; Mother and the minor child

                 were subsequently transported to the                              Medical Center by

                 ambulance.      Due to the emergency nature of the child's birth,

                 Father was not notified that the minor child was born until the

                 following day.       Consequently, Father was not present at the

                 hospital when Mother signed the birth certificate.                            Mother

                 signed the certificate, which formally identified the minor

                 child as        t\   .S.                            Mother was served with               a   copy

                 of the instant Petition for Name Change on March 13,                              2014.

                 Mother filed timely objections, and hearings were scheduled

                 before this Court on May           13,       2014 and Tu1f7j, 2014.

                          Father testified about his relationship with                     .A;t'   &,    and the

                 reasons he requests the Court to change ;A =M.,'$                       last name to

                 reflect that of his own.               Father stated that he made                 a    place for
                 Á446$0   in his home prior to his              birth.       ,$,   has always been             a


   53Rd          part of his household and family, and he has                      a   strong
 JUDICIAL
 DISTRICT        relationship with his half -brother and step -mother.                             Father is

 VRENCE COUNTY
'EN NSY LVANIA                               2014 SEP   10     A 26` 5 `?

                                               HELEN
                                               PRO AND.
                                                                              Circulated 10/15/2015
                                                                                         10/15/2015 01:29 PM




                 concerned that the minor child's name is not reflective of

                 Father or Father's heritage.          Father additionally stated that he

                 repeatedly requested to have the minor child's surname include

                 or be that of his own.

                      Alternatively, Mother stated she provided the minor child

                 with her surname because she was not married to child's father.

                 Mother contends that her actions conform to the Pennsylvania

                 Code, which provides that "[t]he child of an unmarried woman may

                 be registered with any surname requested by the mother.                       If no

                 other surname is so requested, the child shall be registered

                 with the mother's surname."          See 28 Pa.Code §1.6.          Mother

                 conceded that Father has      a    good relationship with the minor

                 child, but she does not believe their relationship is contingent

                 upon sharing a common surname.

                      After considering the testimony and evidence presented by

                 both parties, Father's request to change the minor child's name

                 of   Az   M0                      or in the alternative to          Aka l 1c S; De

                                   is presently before the Court for a

                 determination.

                      When considering    a   petition to change the name of               a   minor

                 child, the trial court must consider whether doing so is in the

                 best interest of the minor child.             In Re: Change of Name of


   53RD          Zachary Thomas Andrew Grimes-Palaia,             609 A.2d 158     (Pa.1992).
 JUDICIAL
 DISTRICT        The Superior Court of Pennsylvania            l\as   further held that

URENCE COUNTY
'ENNSY LVA NIA
                                              2014SEP1ti       A8-55
                                                       1   ,

                                                   IPRO A,HD1lL`
                                                                                           Circulated
                                                                                           Circulated 10/15/2015
                                                                                                      10/15/2015 01:29 PM
                                                                                                                       PM




                             the party petitioning for the minor child's
                             change of name has the burden of coming forward
                             with evidence that the name change requested
                             would be in the child's best interest, and that
                             where a petition to change a child's name is
                             contested, the court must carefully evaluate all
                             of the relevant factual circumstances to
                             determine if the petitioning parent has
                             established that the change is in the child's
                             best interest.

                In Re:         Change of Name of E.M.L.,                 19 A.3d 1068,     1069     (Pa.Super.

                3.O1,1   )
                               (citing In Re: C.R.G.,              819 A.2d 558,     560     (Pa.Super.

                2003).          Relevant factors include the natural bonds between the

                parent and child, the social stigma relating to or respects

                afforded to         a    particular name within the community, and where

                appropriate,            the minor child's preference.                In Re:       Grimes,      609

                A.2d 158, 161            (Pa.   1992).

                             In reaching a determination,                  the Court acknowledges that it

                is more frequently being presented with petitions to change the

                name of a minor child.                The commonality between the cases                       is

                often the lack of a relationship between the subject                                  child's

                biological parents.               These cases are often difficult for the

                Court to decide because the Court infers that the parents

                associate some measure of love or parental bond is having

                similar nomenclature with the minor child.                           In the Court's own

                experiences, the two are not mutually exclusive.                                It is often

                the love, attention and devotion given to the child by each
    53Ro
  JUDICIAL      parent that is fundamental in solidifying the familial unit.
  DISTR ICT



WRENCE COUNTY
'ENNSY LVANIA
                                                               10          S,   58
                                                   2014 SE5'


                                                         s1-LEN   1.   hLliw:   :




                                                         QR0   MD       a_E(_.b'
                                                                               Circulated
                                                                               Circulated 10/15/2015
                                                                                          10/15/2015 01:29 PM
                                                                                                           PM




                      Furthermore,   social norms are not what they were fifty or

                even twenty years ago,    where children typically carried the

                surname of their biological father,              regardless of the parents'

                marriage status.     The Court does not infer a negative

                connotation will befall the minor child if his last name is

                different from that of his father's or even his mother's if she

                ultimately chooses to remarry.          Both parties have presented

                themselves as wonderful and capable parents.                  Both parties have

                a   strong support system and respectable families in the

                community.

                      Based upon the positive attributes of Mother and Father,

                the Court cannot conclude that the father has met his burden of

                proof that it is in the minor child's best interest to grant

                Father's Petition for Name Change.            Although the testimony

                establishes that the minor child is happy in both homes and very

                healthy,   he is still very young.           Should the minor child have               a


                preference to change or modify his last name when he reaches

                maturity, the Court will gladly entertain such a request, but

                given the parties' present circumstances and the factors

                presented to the Court, it cannot conclude that there is

                sufficient justification to grant Father's request at this time.




   53Rd
 JUDICIAL
 DISTRICT


WRENCE COUNTY
PENNSYLVANIA                                                 A    8`,    58
                                            2C114   SEP 19


                                                                        I,-
                                                PRO AND
                                                                                                        Circulated
                                                                                                        Circulated 10/15/2015
                                                                                                                   10/15/2015 01:29 PM
                                                                                                                                    PM




                IN RE:                                                              IN THE COURT OF COMMON PLEAS

                PETITION FOR CHANGE OF NAME                                     LAWRENCE COUNTY,                PENNSYLVANIA

                OF:         Pit4 tA o S©                                        NO.    10220 OF 2014, C.A.


                                                                 ORDER OF COURT
                                                   9th
                       AND NOW,            this             day of September,                   2014,     with     this matter

                being before the               Court         on      a    Petition         for      Change of       Name,      with

                the      Petitioner,                i6'%4                              ,         appearing         and        being

                represented by Heather                      M.       Papp- Sicignano,               Esquire,     and with the

                Respondent,                TT Su                         appearing      and         being    represented          by

                Phillip       L.    Clark,        Jr.,      Esquire and after                   a    hearing held,         and in

                consideration of the testimony and evidence presented, the Court

                hereby ORDERS and DECREES as follows:

                       1.       Consistent with the attached Opinion,                                     the    Petition for

                Name Change is DENIED.

                       2.          The name        of    the         minor     child        I    AG MC ./P
                born                        2010,        shall remain           :    Ar IAtSe
                       3.          The     Prothonotary              shall     properly serve                notice      of    this

                Order of Court upon counsel                              of   record for the parties and upon

                any unrepresented party at their last known address as contained

                in the Court's file.

                                                                              BY THE COURT:



   53RD
 JUDICIAL                                                                     John W. Hodge
 DISTRICT                                                                     Judge
                                                         DIOR1Ci1Nt,'1

WRENCE COUNTY
PENNSYLVANIA                                   2044 SEP      I   0   A 8 58

                                                   HELEN
                                                            CLïEiOr.
                                                    PRO AND